DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-9, 11-15, and 17-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Adams et al. (US 20160112489 A1).
Regarding Claim 8, Adams et al. teaches a non-transitory machine-readable storage medium comprising instructions that, when executed by one or more processors of a machine, cause the machine to perform operations comprising: initiating provision of a first non-spherical image converted from a first spherical image associated with a first field of view (Figure 2A, Elements 205, 210, 215, 220, 225, 230, 235, 240, and 245; Paragraph 5, “the view perspective can be based on a viewable portion of the spherical video as seen by a viewer during a playback of the spherical video. For example, the method can further include receiving an indication of the view perspective from a device executing a playback of the spherical video.  For example, the method can further include transmitting the encoded two dimensional tile over a first time period while streaming the spherical video, and transmitting the encoded two dimensional tile and the encoded two dimensional representation over a first time period while streaming the spherical video.”; Paragraphs 32-34; Paragraph 45; Paragraph 79, “the encoder 505 may be configured to execute a loop where a frame is selected and a portion of the frame is selected as a tile based on a view. The tile is then encoded and stored. The loop continues to cycle through a plurality of views. When a desired number of views, for example, every 5 degrees around the vertical and every 5 degrees around the horizontal of the spherical image, are saved as tiles, a new frame is selected and the process repeats until all frames of the spherical video have a desired number of tiles saved for them. This is but one example implementation for encoding and saving tiles.”); 
detecting use of a second field of view before complete provision of the first non-spherical image; and initiating conversion of the first spherical image into a second non-spherical image associated with the second field of view (Paragraph 5-6; Paragraph 61; Paragraph 64, “For example, the size of the tile can be encoded and streamed based on, for example, how wide the viewer's field of view is and/or how quickly the user is rotating their head. For example, if the viewer is continually looking around, then larger, lower quality tiles may be selected. However, if the viewer is focusing on one perspective, smaller more detailed tiles may be selected.”; Paragraph 76-77; Paragraph 78, “The view selection module 510 may be configured to select a plurality of views so that the encoder 505 can encode a plurality of tiles. Each of the plurality of tiles may be stored in view frame storage 515. Each of the plurality of tiles may be indexed such that each of the plurality of tiles that are stored with a reference to the frame (e.g., a time dependence) and a view (e.g., a view dependence). Accordingly, each of the plurality of tiles so that they are time and view, perspective or view perspective dependent and can be recalled based on the time and view dependence.”; Paragraph 79, “the encoder 505 may be configured to execute a loop where a frame is selected and a portion of the frame is selected as a tile based on a view. The tile is then encoded and stored. The loop continues to cycle through a plurality of views. When a desired number of views, for example, every 5 degrees around the vertical and every 5 degrees around the horizontal of the spherical image, are saved as tiles, a new frame is selected and the process repeats until all frames of the spherical video have a desired number of tiles saved for them. This is but one example implementation for encoding and saving tiles.”;  Paragraph 80-86; Paragraphs 90-92, if the orientation changes to a second perspective or FOV the client recommunicates the view information, storage of previous frames is done before current frames and queued tiles may be replaced based on a sudden change in view requiring a shift in the tile).
Regarding Claim 9, Adams et al. teaches the non-transitory machine-readable storage medium of claim 8, wherein: the first non-spherical image is a first equirectangular image corresponding to the first field of view (Figure 2A, Elements 205, 210, 215, 220, 225, 230, 235, 240, and 245; Paragraph 5, “the view perspective can be based on a viewable portion of the spherical video as seen by a viewer during a playback of the spherical video. For example, the method can further include receiving an indication of the view perspective from a device executing a playback of the spherical video.  For example, the method can further include transmitting the encoded two dimensional tile over a first time period while streaming the spherical video, and transmitting the encoded two dimensional tile and the encoded two dimensional representation over a first time period while streaming the spherical video.”; Paragraphs 32-34; Paragraph 45; Paragraph 79, “the encoder 505 may be configured to execute a loop where a frame is selected and a portion of the frame is selected as a tile based on a view. The tile is then encoded and stored. The loop continues to cycle through a plurality of views. When a desired number of views, for example, every 5 degrees around the vertical and every 5 degrees around the horizontal of the spherical image, are saved as tiles, a new frame is selected and the process repeats until all frames of the spherical video have a desired number of tiles saved for them. This is but one example implementation for encoding and saving tiles.”); the detecting of the use of the second field of view includes detecting a change from the first field of view to the second field of view; and the second non-spherical image is a second equirectangular image corresponding to the second field of view (Paragraph 5-6; Paragraph 61; Paragraph 64, “For example, the size of the tile can be encoded and streamed based on, for example, how wide the viewer's field of view is and/or how quickly the user is rotating their head. For example, if the viewer is continually looking around, then larger, lower quality tiles may be selected. However, if the viewer is focusing on one perspective, smaller more detailed tiles may be selected.”; Paragraph 76-77; Paragraph 78, “The view selection module 510 may be configured to select a plurality of views so that the encoder 505 can encode a plurality of tiles. Each of the plurality of tiles may be stored in view frame storage 515. Each of the plurality of tiles may be indexed such that each of the plurality of tiles that are stored with a reference to the frame (e.g., a time dependence) and a view (e.g., a view dependence). Accordingly, each of the plurality of tiles so that they are time and view, perspective or view perspective dependent and can be recalled based on the time and view dependence.”; Paragraph 79, “the encoder 505 may be configured to execute a loop where a frame is selected and a portion of the frame is selected as a tile based on a view. The tile is then encoded and stored. The loop continues to cycle through a plurality of views. When a desired number of views, for example, every 5 degrees around the vertical and every 5 degrees around the horizontal of the spherical image, are saved as tiles, a new frame is selected and the process repeats until all frames of the spherical video have a desired number of tiles saved for them. This is but one example implementation for encoding and saving tiles.”;  Paragraph 80-86; Paragraphs 90-92, if the orientation changes to a second perspective or FOV the client recommunicates the view information, storage of previous frames is done before current frames and queued tiles may be replaced based on a sudden change in view requiring a shift in the tile).
Regarding Claim 11, Adams et al. teaches the non-transitory machine-readable storage medium of claim 8, wherein the operations further comprise: omitting conversion of a second spherical image associated with the second field of view into the second non-spherical image associated with the second field of view in response to the detecting of the use of second field of view occurring before completion of the initiated provision of the first non-spherical image (Paragraph 5-6; Paragraph 61; Paragraph 64, “For example, the size of the tile can be encoded and streamed based on, for example, how wide the viewer's field of view is and/or how quickly the user is rotating their head. For example, if the viewer is continually looking around, then larger, lower quality tiles may be selected. However, if the viewer is focusing on one perspective, smaller more detailed tiles may be selected.”; Paragraph 76-77; Paragraph 78, “The view selection module 510 may be configured to select a plurality of views so that the encoder 505 can encode a plurality of tiles. Each of the plurality of tiles may be stored in view frame storage 515. Each of the plurality of tiles may be indexed such that each of the plurality of tiles that are stored with a reference to the frame (e.g., a time dependence) and a view (e.g., a view dependence). Accordingly, each of the plurality of tiles so that they are time and view, perspective or view perspective dependent and can be recalled based on the time and view dependence.”; Paragraph 79, “the encoder 505 may be configured to execute a loop where a frame is selected and a portion of the frame is selected as a tile based on a view. The tile is then encoded and stored. The loop continues to cycle through a plurality of views. When a desired number of views, for example, every 5 degrees around the vertical and every 5 degrees around the horizontal of the spherical image, are saved as tiles, a new frame is selected and the process repeats until all frames of the spherical video have a desired number of tiles saved for them. This is but one example implementation for encoding and saving tiles.”;  Paragraph 80-86; Paragraphs 90-92, if the orientation changes to a second perspective or FOV the client recommunicates the view information, storage of previous frames is done before current frames and queued tiles may be replaced based on a sudden change in view requiring a shift in the tile).
Regarding Claim 12, Adams et al. teaches the non-transitory machine-readable storage medium of claim 8, wherein: the initiated conversion of the first spherical image associated with the first field of view into the second non-spherical image associated with the second field of view is performed in lieu of converting a second spherical image associated with the second field of view into the second non-spherical image associated with the second field of view (Paragraph 5-6; Paragraph 61; Paragraph 64, “For example, the size of the tile can be encoded and streamed based on, for example, how wide the viewer's field of view is and/or how quickly the user is rotating their head. For example, if the viewer is continually looking around, then larger, lower quality tiles may be selected. However, if the viewer is focusing on one perspective, smaller more detailed tiles may be selected.”; Paragraph 76-77; Paragraph 78, “The view selection module 510 may be configured to select a plurality of views so that the encoder 505 can encode a plurality of tiles. Each of the plurality of tiles may be stored in view frame storage 515. Each of the plurality of tiles may be indexed such that each of the plurality of tiles that are stored with a reference to the frame (e.g., a time dependence) and a view (e.g., a view dependence). Accordingly, each of the plurality of tiles so that they are time and view, perspective or view perspective dependent and can be recalled based on the time and view dependence.”; Paragraph 79, “the encoder 505 may be configured to execute a loop where a frame is selected and a portion of the frame is selected as a tile based on a view. The tile is then encoded and stored. The loop continues to cycle through a plurality of views. When a desired number of views, for example, every 5 degrees around the vertical and every 5 degrees around the horizontal of the spherical image, are saved as tiles, a new frame is selected and the process repeats until all frames of the spherical video have a desired number of tiles saved for them. This is but one example implementation for encoding and saving tiles.”;  Paragraph 80-86; Paragraphs 90-92, if the orientation changes to a second perspective or FOV the client recommunicates the view information, storage of previous frames is done before current frames and queued tiles may be replaced based on a sudden change in view requiring a shift in the tile).
Regarding Claim 13, Adams et al. teaches the non-transitory machine-readable storage medium of claim 8, wherein the operations further comprise: accessing the first spherical image associated with the first field of view from a source from which a second spherical image associated with the second field of view is accessible; and omitting access of the second spherical image associated with the second field of view from the source from which the first spherical image is accessible in response to the detecting of the use of second field of view occurring before completion of the initiated provision of the first non-spherical image (Paragraph 5-6; Paragraph 61; Paragraph 64, “For example, the size of the tile can be encoded and streamed based on, for example, how wide the viewer's field of view is and/or how quickly the user is rotating their head. For example, if the viewer is continually looking around, then larger, lower quality tiles may be selected. However, if the viewer is focusing on one perspective, smaller more detailed tiles may be selected.”; Paragraph 76-77; Paragraph 78, “The view selection module 510 may be configured to select a plurality of views so that the encoder 505 can encode a plurality of tiles. Each of the plurality of tiles may be stored in view frame storage 515. Each of the plurality of tiles may be indexed such that each of the plurality of tiles that are stored with a reference to the frame (e.g., a time dependence) and a view (e.g., a view dependence). Accordingly, each of the plurality of tiles so that they are time and view, perspective or view perspective dependent and can be recalled based on the time and view dependence.”; Paragraph 79, “the encoder 505 may be configured to execute a loop where a frame is selected and a portion of the frame is selected as a tile based on a view. The tile is then encoded and stored. The loop continues to cycle through a plurality of views. When a desired number of views, for example, every 5 degrees around the vertical and every 5 degrees around the horizontal of the spherical image, are saved as tiles, a new frame is selected and the process repeats until all frames of the spherical video have a desired number of tiles saved for them. This is but one example implementation for encoding and saving tiles.”;  Paragraph 80-86; Paragraphs 90-92, if the orientation changes to a second perspective or FOV the client recommunicates the view information, storage of previous frames is done before current frames and queued tiles may be replaced based on a sudden change in view requiring a shift in the tile).
Regarding Claim 14, Adams et al. teaches the non-transitory machine-readable storage medium of claim 8, wherein the operations further comprise: in response to the use of the second field of view being detected after the initiating of the provision of the first non-spherical image but before completion of the initiated provision of the first non-spherical image, providing the second non-spherical image associated with the second field of view to a device, the second non-spherical image being outputted from the initiated conversion of the first spherical image associated with the first field of view in lieu of being outputted from a further conversion of a second spherical image associated with the second field of view (Paragraph 5-6; Paragraph 61; Paragraph 64, “For example, the size of the tile can be encoded and streamed based on, for example, how wide the viewer's field of view is and/or how quickly the user is rotating their head. For example, if the viewer is continually looking around, then larger, lower quality tiles may be selected. However, if the viewer is focusing on one perspective, smaller more detailed tiles may be selected.”; Paragraph 76-77; Paragraph 78, “The view selection module 510 may be configured to select a plurality of views so that the encoder 505 can encode a plurality of tiles. Each of the plurality of tiles may be stored in view frame storage 515. Each of the plurality of tiles may be indexed such that each of the plurality of tiles that are stored with a reference to the frame (e.g., a time dependence) and a view (e.g., a view dependence). Accordingly, each of the plurality of tiles so that they are time and view, perspective or view perspective dependent and can be recalled based on the time and view dependence.”; Paragraph 79, “the encoder 505 may be configured to execute a loop where a frame is selected and a portion of the frame is selected as a tile based on a view. The tile is then encoded and stored. The loop continues to cycle through a plurality of views. When a desired number of views, for example, every 5 degrees around the vertical and every 5 degrees around the horizontal of the spherical image, are saved as tiles, a new frame is selected and the process repeats until all frames of the spherical video have a desired number of tiles saved for them. This is but one example implementation for encoding and saving tiles.”;  Paragraph 80-86; Paragraphs 90-92, if the orientation changes to a second perspective or FOV the client recommunicates the view information, storage of previous frames is done before current frames and queued tiles may be replaced based on a sudden change in view requiring a shift in the tile).
Method claims 1, 2, and 4-7 are drawn to the method of using the corresponding apparatus claimed in claims 8, 9, 11-14. Therefore, method claims 1, 2, and 4-7 correspond to apparatus claims 8, 9, 11-14 and are rejected for the same reasons of anticipation as used above.
Claims 15 and 17-20 are rejected for similar reasons as claims 8, and 11-14 above.
Double Patenting
Claims 1-20 of this application are patentably indistinct from claim 1-20 of Application No. 17315995. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim1-20 of U.S. Patent No. 17315995. Although the claims at issue are not identical, they are not patentably distinct from each other because while different in scope, they describe the same underlying invention.
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN MAHMUD whose telephone number is (571)272-7712.  The examiner can normally be reached on 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARHAN MAHMUD/Primary Examiner, Art Unit 2483